Order entered December 3, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01068-CR
                                        No. 05-13-01069-CR

                            MATTHEW JAMES AYERS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F03-01252-K, F03-01253-K

                                             ORDER
        The Court REINSTATES the appeals.

        On November 7, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On December 2, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the November 7, 2013 order to

the extent it requires findings.

        We GRANT the November 21, 2013 motion of Kathleen Walsh to withdraw as counsel.

We DIRECT the Clerk to substitute Michael Mowla as appellant’s attorney of record in place of

Kathleen Walsh.

        Appellant’s brief is due within thirty days of the date of this order.
      We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Kathleen Walsh, Michael Mowla, and Michael Casillas.



                                                /s/    DAVID EVANS
                                                       JUSTICE